Citation Nr: 9923285	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic 
demyelinating polyneuropathy.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a chronic back disability to 
include upper and lower back pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1977 
and from February 1979 to October 1981.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1996 rating decision of the New Orleans, Louisiana, 
Regional Office (RO) which determined that the veteran had 
not submitted well-grounded claims of entitlement to service 
connection for chronic demyelinating polyneuropathy and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a chronic back disability to include upper and 
lower back pain and denied the claims.  In September 1996, 
the veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In July 1998, the 
Board remanded the veteran's claims to the RO so that the 
veteran could be scheduled for a hearing before a Member of 
the Board sitting at the RO.  

In June 1999, the veteran was afforded a video hearing before 
the undersigned Member of the Board.  The veteran has been 
represented throughout this appeal by the Veterans of Foreign 
Wars of the United States.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Chronic demyelinating neuropathy was not shown during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veteran's current chronic demyelinating polyneuropathy to 
active service.  
3.  Competent evidence establishing that the veteran 
sustained additional disability as a result of his 
examination and treatment within the VA medical system has 
not been presented.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic demyelinating 
neuropathy.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a chronic back disability 
to include upper and lower back pain.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  
Generally, a "well-grounded" claim is one which is plausible.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Court has held that the 
requirements for a well-grounded claim under 38 U.S.C.A. 
§ 1151 are: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West,  __ Vet. App. __, 
___, No. 98-644, slip op. at 10-11 (July 7, 1999).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for chronic 
demyelinating polyneuropathy and compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a chronic 
back disability.  It is necessary to determine if he has 
submitted a well-grounded claim with respect to each issue.  


I.  Demyelinating Neuropathy

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served ninety days or more during a period of war or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection will be 
established for acute and sub-acute peripheral neuropathy 
(The term "acute and sub-acute peripheral neuropathy" denotes 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.) even though there is no 
record of such disease during service if the requirements of 
38 C.F.R. § 3.307(a)(6) and (d) are satisfied. 38 U.S.C.A. 
§§ 1101, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.309(e) (1998).  The provisions of 38 C.F.R. § 3.307(a)(6) 
and (d) (1998) provide, in pertinent part, that:

(a)(6) Diseases associated with exposure 
to certain herbicide agents.  (i)  For 
the purposes of this section, the term 
"herbicide agent" means a chemical in 
an herbicide used in support of the 
United States and allied military 
operations in the Republic of Vietnam 
during the Vietnam era, specifically: 
2,4-D; 2,4,5- T and its contaminant TCDD; 
cacodylic acid; and picloram.  
  (ii)  The diseases listed at § 3.309(e) 
shall have become manifest to a degree of 
10 percent or more at any time after 
service, except that chloracne or other 
acneform disease consistent with 
chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 
10 percent or more within a year, and 
respiratory cancers within 30 years, 
after the last date on which the veteran 
was exposed to an herbicide agent during 
active military, naval, or air service.  
(iii)  A veteran who, during active 
military, naval, or air service, served 
in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 
§ 3.309(e) shall be presumed to have been 
exposed during such service to an 
herbicide agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.  The last date 
on which such a veteran shall be presumed 
to have been exposed to an herbicide 
agent shall be the last date on which he 
or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in 
the waters offshore and service in other 
locations if the conditions of service 
involved duty or visitation in the 
Republic of Vietnam.

***

(d)	Rebuttal of service incurrence.  
Evidence which may be considered in 
rebuttal of service incurrence of a 
disease listed in § 3.309 will be any 
evidence of a nature usually accepted as 
competent to indicate the time of 
existence or inception of disease, and 
medical judgment will be exercised in 
making determinations relative to the 
effect of intercurrent injury or disease.  
The expression "affirmative evidence to 
the contrary" will not be taken to 
require a conclusive showing, but such 
showing as would, in sound medical 
reasoning and in the consideration of all 
evidence of record, support a conclusion 
that the disease was not incurred in 
service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statutes and the VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1998).  See also 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

The veteran's service medical records make no reference to 
chronic demyelinating polyneuropathy.  At his September 1981 
physical examination for service separation, the veteran did 
not complain of any neurological abnormalities.  The 
veteran's service personnel records do not indicate that he 
served in the Republic of Vietnam.  

An October 1990 VA hospital summary and associated clinical 
documentation indicates that the veteran sustained a head 
injury in June 1990; experienced right hand numbness 
approximately two weeks after his head injury; and 
subsequently developed progressive numbness of the right leg, 
the left hand, and the left leg which rendered him unable to 
walk.  The veteran was diagnosed with chronic inflammatory 
polyneuropathy.  A December 1990 VA hospital summary and 
associated clinical documentation conveys that the veteran 
underwent a sural nerve biopsy which revealed findings 
consistent with chronic inflammatory demyelinating 
neuropathy.  He was diagnosed with chronic inflammatory 
demyelinating polyneuropathy.  

At a January 1992 VA examination for compensation purposes, 
the VA physician noted that the veteran initially manifested 
chronic demyelinating polyneuropathy in approximately 1990.  
The veteran was diagnosed with chronic demyelinating 
neuropathy residuals.  

A December 1992 physical evaluation from Tuncay Ertan, M.D., 
states that the veteran reported initially experiencing 
progressive extremity weakness in approximately 1990.  Dr. 
Ertan advanced an impression of chronic peripheral neuropathy 
of unknown etiology.  

In an April 1993 written statement, the veteran related that 
he had researched the causes of the claimed disorder.  He 
advanced that:

It seems only people who served in the 
military are the only ones with my type 
of disability.  I have checked, there are 
no civilians who have been struck down by 
this disease.  

In a June 1993 written statement, the veteran reiterated that 
his research had revealed that only veterans had been 
diagnosed with chronic demyelinating neuropathy.  He 
acknowledged that the etiology of chronic demyelinating 
neuropathy was unknown.  In an April 1995 written statement, 
the veteran advanced that he was a "Vietnam veteran."  He 
believed that his peripheral neuropathy was "connected to 
Agent Orange."  

At a July 1995 VA examination for compensation purposes, the 
veteran reported the onset of progressive muscle weakness in 
June 1990 and a subsequent diagnosis of demyelinating 
polyneuropathy.  At the September 1996 hearing on appeal, the 
veteran testified that he was exposed to Agent Orange when he 
picked up spent and "dud" ammunition on firing ranges at 
Fort Hood, Texas in approximately 1978 or 1979.  He believed 
that Agent Orange was on the ammunition crates which he 
handled.  He denied having any neurological symptoms during 
active service.  The veteran reported that he first 
experienced such symptoms in 1990.  He acknowledged that he 
had never been in the Republic of Vietnam.  

At the hearing before the undersigned Member of the Board, 
the veteran testified that he had been diagnosed with 
peripheral neuropathy in 1990.  He believed that the claimed 
disability was the result of Agent Orange exposure.  The 
veteran stated that he went to the Republic of Vietnam on 
verbal orders to pick up ammunition and was exposed to Agent 
Orange by handling the ammunition.  He acknowledged that his 
service records do not document his foray to the Republic of 
Vietnam.  He denied having any peripheral neuropathy symptoms 
between 1979 and 1990.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records make no reference to 
chronic demyelinating polyneuropathy.  The first clinical 
documentation of the claimed disability is contained in the 
October 1990 VA hospital summary and associated clinical 
documentation.  The veteran has acknowledged that he 
experienced no neurological symptoms prior to 1990.  No 
physician has advanced an etiological relationship between 
the veteran's current chronic demyelinating polyneuropathy 
and active service.  

The veteran's service personnel records do not establish that 
he served in the Republic of Vietnam.  While the veteran 
acknowledged at the September 1996 hearing on appeal that he 
did not serve in the Republic of Vietnam, he testified at the 
hearing before the undersigned Member of the Board that he 
went to Vietnam on verbal orders which were not documented in 
his service records.  Given the absence of any objective 
evidence of the veteran's presence in Vietnam, the Board 
finds his testimony at the hearing on appeal to be 
implausible.  

Indeed, the veteran's claim is supported solely by his 
accredited representative's lay statements and his own 
testimony and statements on appeal.  The Court has held that 
lay assertions of medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disabilities, such 
statements may not be considered as competent evidence.  The 
veteran's beliefs, even when firmly held, are not competent 
and do not establish a well-grounded claim.  

As the record lacks competent evidence establishing that 
chronic demyelinating polyneuropathy originated during active 
service or to a compensable degree within one year of service 
separation or the veteran served in the Republic of Vietnam, 
the Board concludes that the veteran's claim for service 
connection is not well-grounded.  The veteran has not 
asserted that he sustained the claimed disorder in combat.  
In light of this fact, the Board finds that the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not serve to advance his 
claim.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the instant claim is denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service , he should petition 
to reopen his claim.  


II.  38 U.S.C.A. § 1151

The veteran asserts on appeal that: he was given a lumbar 
puncture/spinal tap in September 1990 at the Alexandria, 
Louisiana VA Medical Center (VAMC); the procedure was 
incorrectly performed; and he experienced chronic upper and 
lower back pain as a result.  He contends that compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for a 
chronic back disability is now warranted.  

The Board initially observes that 38 U.S.C.A. § 1151 has been 
amended during the pendency of the instant appeal.  The 
effective date of the amended statute is October 1, 1996.  In 
a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).  

As the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was filed in June 1993, the claim will be considered 
under 38 U.S.C.A. § 1151 (West 1991).  The statute provides, 
in pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

Title 38 of the Code of Federal Regulations (1999) clarifies 
that: 

  (a)  General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  
  (b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
  (1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  
  (i)  As applied to examinations, the 
physical condition prior to the disease 
or injury will be the condition at time 
of beginning the physical examination as 
a result of which the disease or injury 
was sustained.  
  (ii)  As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
  (2)  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  
  (c) Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern: 
  (1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
  (2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
  (3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1999).  

A September 1990 VA Request for Administration of Anesthesia 
and for Performance of Operations and Other Procedures (SF 
522) states that the veteran was informed of and consented to 
a lumbar puncture.  An October 1990 VA hospital summary from 
the Alexandria, Louisiana, VAMC relates that the veteran was 
hospitalized for diagnosis and treatment of his chronic 
demyelinating polyneuropathy.  During his stay, he underwent 
a lumbar puncture/spinal tap.  No complications of the 
procedure were noted.  

At an October 1992 hearing before a VA hearing officer, the 
veteran testified that he underwent a spinal tap procedure 
while hospitalized at the Alexandria, Louisiana, VAMC.  He 
stated that he was "stuck seven times" by one doctor who 
ultimately required the assistance of another doctor to 
complete the procedure.  He reported that he currently 
experienced chronic back pain.  

In his October 1992 informal claim, the veteran advanced that 
he developed a "back condition" as the result of the 
September 1990 spinal tap.  He clarified that "I feel that 
the back condition that I have developed is due to the spinal 
tap not being done properly and feel that the pain I still 
have in my back is not the normal result, or expected result, 
of a spinal tap."  

The December 1992 physical evaluation from Dr. Ertan 
indicates that the veteran complained of back pain following 
his previous spinal tap.  The doctor did not advance a spinal 
diagnosis.  

In a July 1993 written statement, the veteran asserted that 
he had "nothing but trouble with my back since" the spinal 
tap performed at the Alexandria, Louisiana, VAMC.  He 
clarified that:

This procedure done on 9-28-90, performed 
by a d[octo]r who I think has never given 
a spinal tap before.  However she stuck 
me 5 or 6 times [and] hurt me twice when 
she hit something in my back[.  ]I 
noticed she had gotten another d[octo]r 
to come in [and] he got the spinal fluid 
the first time.  I have told about the 
pain I've had since then [and] the 
d[octo]r will order X-rays done, however, 
this was done inside the spinal cord, I 
do not see how any X-rays, general X-rays 
will show a problem.  

In a July 1994 written statement, the veteran conveyed that 
the September 1990 spinal tap was "not done professionally" 
and thus cause his back problems.  

A June 1995 written statement from [redacted] indicates 
that he shared a hospital room with the veteran.  Although a 
curtain was drawn between their beds, Mr. [redacted] recalled 
that: two women perform a procedure on the veteran which 
caused him to scream out in pain; the women left the room and 
returned with a male physician "who must have stuck him two 
to three times;" and all three individuals then left the 
room.  While he was unaware of whether the procedure had been 
successfully completed, Mr. [redacted] knew that the veteran 
"must have been hurting by the way he was hollering."  

At the July 1995 VA examination for compensation purposes, 
the veteran complained of upper and lower back pain.  He 
reported that his back complaints were initially manifested 
in January or February 1991.  The veteran believed that his 
back complaints were caused by his September 1990 spinal tap.  
The veteran was diagnosed with upper and lower back pain; 
lumbar strain; and bilateral cervical radicular symptoms.  
The VA examiner commented that "I doubt that [the] lower 
back pain is secondary to [the] spinal tap."  

Private clinical documentation dated in April and May 1996 
conveys that the veteran complained of low back pain.  On 
examination, the veteran exhibited severe lumbar muscle pain.  
Contemporaneous X-ray studies were reported to reveal 
degenerative changes.  An impression of musculoskeletal back 
pain was advanced.  

An April 1996 written statement from [redacted]
reported that he had known the veteran for approximately 
thirty years.  Mr. [redacted] advanced that the veteran's back 
pain "could have been prevented had the procedure been done 
without problem."  

At the September 1996 hearing before a VA hearing officer, 
the veteran testified that he had experienced chronic back 
pain since his September 1990 lumbar puncture.  He related 
that the treating VA medical personnel made many attempts 
while performing the September 1990 lumbar puncture.  He 
repeatedly blacked out during the procedure.  

At the June 1999 hearing before the undersigned Member of the 
Board, the veteran reiterated his belief that the September 
1990 spinal tap had been improperly performed and 
precipitated his chronic back symptoms.  He testified that 
the treating VA doctors and nurses had refused his requests 
for written statements about his treatment.  He acknowledged 
the no physician had attributed his back complaints to the 
spinal tap.  

The Board has reviewed the record including the veteran's 
testimony and statements on appeal.  The clinical 
documentation of record conveys that the veteran underwent a 
lumbar puncture/spinal tap at the Alexandria, Louisiana, VAMC 
in September 1990 and subsequently complained of upper and 
lower back pain.  The veteran has been found to exhibit back 
pain, lumbar strain, cervical radicular symptoms, and 
degenerative changes.  The record contains no medical opinion 
as to the cause of the veteran's back symptomatology.  The 
veteran has acknowledged on appeal that no physician has 
attributed his current back complaints to the September 1990 
lumbar puncture/spinal tap.  

The veteran's claim is supported solely by his accredited 
representative's and Mr. [redacted] statements and his own 
testimony and statements on appeal.  The Court has held that 
lay assertions of medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  There is no 
indication that either the accredited representative, Mr. 
[redacted], or the veteran is a medical professional.  Their 
beliefs, even when firmly held, are not competent and do not 
establish a well-grounded claim.  

As the record contains no competent evidence establishing an 
etiological relationship between the veteran's claimed back 
disability and the September 1990 lumbar puncture/spinal tap 
at the Alexandria, Louisiana, VAMC, the Board concludes that 
the veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) is not well-grounded.  Jones 
v. West,  __ Vet. App. __, ___, No. 98-644, slip op. at 15 
(July 7, 1999).  Accordingly, the claim is denied.  38 
U.S.C.A. § 7105(d) (West 1991).  


ORDER

Service connection for chronic demyelinating polyneuropathy 
is denied.  Compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for a chronic back disability to include 
upper and lower back pain is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

